USOC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOCH |

 

 

DATE FILED: 6-6/4.
TRUSTEES OF THE NEW YORK CITY

DISTRICT COUNCIL OF CARPENTERS 18-cv-10865 (JGK)
PENSION FUND, WELFARE FUND, ANNUITY

FUND, AND APPRENTICESHIP, JOURNEYMAN

 

 

RETRAINING, EDUCATIONAL AND INDUSTRY MEMORANDUM OPINION
FUND, ET AL., AND ORDER
Petitioners,
- against -

TOPROCK INTERIORS INC.,

Respondent.

 

JOHN G. KOELTL, District Judge:

The petitioners! seek to confirm an arbitration award under
section 301 of the Labor Management Relations Act of 1947 (the
“LMRA”), as amended, 29 U.S.C. § 185. The award was rendered
pursuant to a collective bargaining agreement (the “CBA”)
involving the Union and the respondent, Toprock Interiors, Inc.
The respondent was, at relevant times, an employer within the
meaning of section 3(5) of the Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1002(5), and of section 501 of

the LMRA, 29 U.S.C. § 142. The petitioners’ petition is granted.

 

1 The petitioners are the Trustees of the New York City District Council of
Carpenters Pension Fund, Welfare Fund, Annuity Fund, and Apprenticeship,
Journeyman Retraining, Educational and Industry Fund; Trustees of the New
York City Carpenters Relief and Charity Fund; the New York City and Vicinity
Carpenters Labor Management Corporation (collectively, the “Funds”); and the
New York City District Council of Carpenters (the “Union”).

 
I.

Under the CBA between the parties, the respondent was
required to remit contributions to the Funds when covered
employees performed work within the Union’s scope and
jurisdiction. Pet. § 13. The underlying dispute arose after an
audit of the respondent’s books and records covering the period
of dune 24, 2015, through March 28, 2017, revealed that the
respondent failed to remit required contributions to the Funds.
Pet. 9 19. The petitioners initiated arbitration pursuant to the
CBA’s arbitration clause. Id. 71 20. In a November 1, 2018
Opinion and Default Award, the arbitrator found that the
respondent violated the CBA and ordered the respondent to pay
the Funds $37,474.80. Ex. G. The arbitrator also found that
interest would accrue at the rate of 7 percent from the date the
award was issued. Id. at 3.

On November 20, 2018, the petitioners timely filed this
petition to confirm the arbitration award. The petitioners also
request $887 in attorneys’ fees, and $75 in costs, associated
with this petition, and postjudgment interest at the rate
provided under 28 U.S.C. § 1961 (a). Despite being served with
the petitioners’ petition, the respondent has not responded, and
the April 2, 2019 deadline to do so has passed. See Dkt. No. 14.
The petition will therefore be decided based on the papers

submitted by the petitioners.

 
IT.
A district court’s role in reviewing an arbitration award
is extremely limited. United Paperworkers Int’l Union, AFL-CIO

v. Misco, Inc., 484 U.S. 29 (1987); United Steelworkers v.

Enterprise Wheel & Car Corp., 363 U.S. 593 (1960). The Supreme

 

Court has explained that district courts “are not authorized to
reconsider the merits of an award even though the parties may
allege that the award rests on errors of fact or on
misinterpretation of the contract.” Misco, 484 U.5. at 36. The
Court instructed that “[a]s long as the arbitrator's award
‘draws its essence from the collective bargaining agreement,’
and is not merely ‘his own brand of industrial justice,’ the

award is legitimate.” Id. (quoting United Steelworkers, 363 U.S.

 

at 596). Accordingly, an arbitration award is to be confirmed if
there is even a “barely colorable justification” for the
decision. United States Steel & Carnegie Pension Fund v.
Dickinson, 753 F.2d 250, 252 (2d Cir. 1985).

However, the Second Circuit Court of Appeals has explained
that a default judgment is generally inappropriate ina
proceeding to confirm or vacate an arbitration award because
“fa] motion to confirm or vacate an [arbitration] award is
generally accompanied by a record, such as an agreement to
arbitrate and the arbitration award decision itself. . . . [T]he

petition and accompanying record should [be] treated as akin to

3
a motion for summary judgment based on the movant’ s

supmissions.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109

 

(2d Cir. 2006).

The standard for granting summary judgment is well
established. “The [C]Jourt shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, A777 U.S.

 

317, 322-23 (1986); Darnell v. Pineiro, 849 F.3d 17, 22 (2d Cir.
2017). The substantive law governing the case will identify
those facts that are material and “[o]nly disputes over facts
that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment.”

Anderson v. Liberty Lobby, Inc., 477 U.S. PA?2, 248 (1986).

 

In this case, the arbitrator’s award was not the
arbitrator’s “own brand of industrial justice.” See Misco, 484

U.S. at 36 (quoting United Steelworkers, 363 U.S. at 596). The

 

arbitrator found that uncontroverted testimony and evidence
established that the respondent was bound by the CBA, that the
petitioners’ audit was allowed by the CBA, and that the
respondent was delinquent under the CBA and obligated to pay
delinquency assessment and interest, plus other costs associated
with the delinquency and with arbitration. Ex. G at 2. Based on

the limited review that is appropriate of an unopposed petition
to confirm an arbitration award, the Court finds that there is
no genuine dispute of material fact and that the petitioners’
petition should be confirmed.

The petitioners also request attorneys’ fees in the amount
of $887 -— for 3.2 hours of services rendered? -— and $75 in costs
for serving the petition. See Pet. qi 26-34 & Ex. H. Article
XVI, § 6 of the CBA provides for reasonabie attorneys’ fees in
the event that the petitioners institute, and obtain a favorable
judgment in, court proceedings for delinquent contributions.
Pet. Ex. B at 53-54. Moreover, the petitioners’ $962 total
request is reasonable. See Trustees of N.Y.C. Dist. Council of

Carpenters Pension Fund v. LLF Constr. Servs., Inc., No.

 

180cv5416, 2018 WL 4778923, at *2 (S.D.N.Y. Oct. 3, 2018); see

also Abondolo v. H. & M. S. Meat Corp., No. O7ev3870, 2008 WL

 

2047612, at *4 (S.D.N.¥. May 12, 2008) (*“[C]lourts have routinely
awarded attorneys fees in cases where a party merely refuses to
abide by an arbitrator’s award without challenging or seeking to
vacate it through a motion to the court.”) (collecting cases).
The petitioners are also entitled to postjudgment interest
on the full amount of the judgment at the rate provided under 28

U.S.C. § 1961(a). See Lewis v. Whelan, 99 F.3d 542, 545 (2d Cir.

 

 

2 Bn Of Counsel attorney spent .3 hours on this matter at an hourly rate
of $350, an associate spent 2,8 hours on this matter at an hourly rate of
$275, and a legal assistant spent .1 hours on this matter at an hourly rate
of $120. Pet. Ex. H.

 
1996) (“The award of post-judgment interest is Mandatory on
awards in civil cases as of the date judgment is entered.”
(citing 28 U.S.C. § 1961(a)).
CONCLUSION

The petitioners’ petition to confirm their arbitration
award is granted. The Clerk is directed to enter judgment in
favor of the petitioners, and against the respondent, in the
following amounts:

-~ $37,474.80, with interest accruing at a 7 percent rate as
of November 1, 2018, until the date of judgment; and

—- $962 in attorneys’ fees and costs.
Postjudgment interest on the entire amount of the judgment will
accrue from the date the judgment is entered at the rate
provided by 28 U.S.C. § 1961{a). The Clerk is also directed to
close all pending motions and to close this case.

SO ORDERED.

Dated: New York, New York A A CM ee

May 6, 2019

 

Gre G. Koeltl
United States District Judge

 
